             Case 8:20-cr-00044-PX Document 57 Filed 09/21/21 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                      *
                                               *
        v.                                     *
                                               *           CRIMINAL NO. PX-20-044
 ALLEN LAMIN,                                  *
                                               *
                 Defendant.                    *
                                               *
                                               *
                                            *******

         GOVERNMENT’S SUPPLEMENTAL SENTENCING MEMORANDUM

       The United States of America, by and through its attorney, hereby submits the

Government’s Supplemental Memorandum in Aid of Sentencing.

I.     Argument

       Following submission of its sentencing memorandum, (ECF No. 41), and response to the

Defendant’s sentencing memorandum, (ECF No. 52), the Government received a victim impact

statement from Victim 4. The Government is submitting that statement for the Court’s review in

advance of sentencing. (Ex. 50.) The Government is also submitting documentation from Bank

of America supporting its restitution request for $54,526.87. (Ex. 49, 49-1.)

       Separately, in advance of the Defendant’s sentencing, the Government is submitting a

revised Exhibit 2. (Ex. 2.) The Supplemental Declaration of U.S. Postal Inspector Daniel Wessel

sets forth the three typographical errors fixed on the revised Exhibit 2. (Ex. 51 ¶ 2.) Additionally,

revised Exhibit 2 now notes the four instances when Lamin deposited fraudulently altered postal

money orders that he stole from the Prince George’s Plaza Post Office on February 7, 2019,

depositing these postal money orders into a bank account held in his own name. (Ex. 51 ¶ 3.)
          Case 8:20-cr-00044-PX Document 57 Filed 09/21/21 Page 2 of 3



       Finally, in advance of the Defendant’s sentencing, the Government is submitting bank

statements for accounts at the victim financial institutions that were used by the Defendant to

deposit fraudulently altered postal money orders, as seen on surveillance cameras. (Ex. Nos. 35,

36, 38-48; see generally ECF No. 45-2.) The bank statements show the ATM withdrawals, point

of sale purchases, withdrawals from tellers, and debit card purchases made using these accounts

after the deposit of the fraudulently altered postal money orders. (Id.) The Government is also

submitting surveillance images showing the Defendant making ATM cash withdrawals from a

bank account in the name of Business 3. (Ex. 37.) The Defendant was captured on surveillance

footage depositing fraudulently altered postal money orders into the same Bank of America

account held in the name of Business 3. (See ECF No. 45-2 at 39-44.)




                                                           Respectfully submitted,

                                                           Jonathan F. Lenzner
                                                           Acting United States Attorney

                                                     By:      /s/
                                                           Rajeev R. Raghavan
                                                           Assistant United States Attorney




                                               2
          Case 8:20-cr-00044-PX Document 57 Filed 09/21/21 Page 3 of 3



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing was filed electronically on September

21, 2021, and thus served upon defense counsel.



                                                          /s/
                                                  Rajeev R. Raghavan
                                                  Assistant United States Attorney




                                              3
